Citation Nr: 1805504	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a pancreatic cyst with nausea and pain.

3.  Whether the reduction of the rating from 10 percent to noncompensable for hip bursitis, right lower extremity, effective February 1, 2011 was proper.

4.  Whether the reduction of the rating from 10 percent to noncompensable for hip bursitis, left lower extremity, effective February 1, 2011 was proper.

5.  Entitlement to an evaluation in excess of 10 percent for hip bursitis, right lower extremity.

6.  Entitlement to an evaluation in excess of 10 percent for hip bursitis, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served with the Army National Guard with active duty from October 2005 to February 2007 and a verified period of active duty for training from June 1990 to October 1990. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a hearing in August 2017.  A transcript of that hearing is of record.

The issue of entitlement to an evaluation in excess of 10 percent for hip bursitis, right lower extremity, entitlement to an evaluation in excess of 10 percent for hip bursitis, left lower extremity, and entitlement to service connection for a pancreatic cyst with nausea and pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision of the appeal seeking to reopen a claim of service connection for PTSD, the Veteran, at her August 2017 Board hearing, indicated on the record that she wished to withdraw her appeal.

2.  In a November 2010 rating decision, the RO reduced the Veteran's rating for hip bursitis of the right and left lower extremities, from 10 percent to noncompensable, effective February 1, 2011, based on examination findings showing an improvement in the disability.

3.  The evidence of record failed to establish improvement in the Veteran's hip bursitis of the right and left lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking to reopen a claim of service connection for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The reduction in the rating for hip bursitis, right lower extremity, from 10 percent to noncompensable, effective February 1, 2011, was improper, and restoration of the 10 percent rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5019 (2017).

3.  The reduction in the rating for hip bursitis, left lower extremity, from 10 percent to noncompensable, effective February 1, 2011, was improper, and restoration of the 10 percent rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5019 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal-PTSD

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  On the record at her hearing before the Board in August 2017, the Veteran indicated that she wished to withdraw the issue of whether new and material evidence has been presented to reopen a claim for service connection for PTSD.  As the Veteran has withdrawn this appeal in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Duties to Notify and Assist

As the Board's decision to restore the 10 percent ratings for hip bursitis, right lower extremity and hip bursitis, left lower extremity are fully favorable, no further action is required to comply with VA's duties to notify and assist.  38 U.S.C. § 5103, 5103(A); 38 C.F.R. § 3.159.

Rating Reduction-Hip Bursitis, Right and Left Lower Extremity

In rating reductions, when VA contemplates reducing an evaluation for a service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e).  As enumerated in 38 C.F.R. § 3.105(e), where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.   In addition, the beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The beneficiary also will receive notification that he or she will have an opportunity for a pre-determination hearing.  38 C.F.R. § 3.105(i).  Thereafter, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. §§ 3.105(e); 3.500(r).

In this case, the Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) were properly carried out by the RO.  An April 2010 rating decision proposed to reduce the rating for the Veteran's service-connected hip bursitis, right lower extremity and hip bursitis, left lower extremity from 10 percent to 0 percent.  In an April 2010 letter, the RO informed the Veteran of the proposed rating reduction and attached a copy of the April 2010 rating decision which set forth all the material facts and reasons for the reduction.  The letter also informed the Veteran that she could submit additional evidence to show that the change should not be made, and that if no additional evidence was received within 60 days, her disability rating would be reduced.  The Veteran was also advised that she could request a hearing to present evidence or argument on any point in her claim.  In April 2010, the Veteran specifically requested a hearing in response to the April 2010 letter.  In November 2010, the Veteran and the attorney representing her at that time opted for an informal conference instead of a hearing.  A November 2010 rating decision implemented the proposed reductions, effective February 1, 2011.

At the time of the November 2010 rating decision in this case, the 10 percent rating for both the right lower extremity and left lower extremity hip bursitis had been in effect since February 20, 2007, which is a period less than five years.  According to 38 C.F.R. § 3.344(c), where a rating or ratings have been in effect for less than five years, as here, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 Vet. App. 413, 417 (1993).

Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10.    

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

Prior to February 1, 2011, the date of the rating reduction, the Veteran's hip bursitis, right lower extremity and left lower extremity were rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Under Diagnostic Code 5019, bursitis is to be evaluated on the basis of limitation of motion of the affected part.  Limitation of motion of the hip is rated under either Diagnostic Code 5251, 5252, or 5253.  

Under Diagnostic Code 5251, a 10 percent rating, which is the maximum rating for limitation of extension, is warranted for extension limited to 5 degrees.  Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  Under Diagnostic Code 5253, a 10 percent rating is warranted for the inability to cross the legs or external rotation limited to 15 degrees.  Normal extension of the hip is to 30 degrees and normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

A review of the claims file indicates that the decision to reduce the Veteran's ratings from 10 percent to noncompensable for her hip bursitis of the right and left lower extremities was predicated on a January 2010 VA examiner's finding of full  range of motion and no pain with motion and repetitive motion.  The RO also indicated in the November 2010 rating decision that there was no specific tenderness on bilateral palpation and no diagnosis was made at the time of the January 2010 VA examination.

The Veteran was originally assigned the 10 percent evaluation based on a June 2008 VA examination finding of tenderness along the greater trochanter of the femur bilaterally, with pain on all ranges of motion.  While the Board notes that the Veteran's objective symptoms showed improvement during the January 2010 VA examination, a review of the January 2010 VA examination also shows that the examiner did provide a diagnosis of chronic bilateral trochanteric bursitis and noted diffuse tenderness on the hips.  The examiner also noted that hip pain was intermittent with remissions, and that the Veteran was on medication for treatment with poor response.  The Veteran also endorsed flare-ups every three to four months, lasting 2 hours a day and severe in nature.  

The evidence does not show that there was actual improvement in the Veteran's hip bursitis of the right and left lower extremities under ordinary conditions of life and work.  The January 2010 examiner found that the Veteran's bilateral hip pain impacted occupational activities, which would result in increased tardiness and increased absenteeism.  Also, VA treatment records note numerous complaints of hip pain, including a January 2011 VA physical medicine rehabilitation consultation, where the Veteran complained that her hips pop out and lock up a lot, and examination showed tenderness to palpation over the greater trochanter and gluteal tendon of the left hip, and increased pain with extended leg abduction.  Subsequent VA treatment records also show continued complaints of hip pain.  

Given the above, the Board finds that the overall weight of the evidence does not show improvement in the service-connected hip bursitis of the right lower extremity and left lower extremity.  Based on the above, the Board cannot conclude that the weight of the evidence shows improvement that is reasonably certain to be maintained under the ordinary conditions of life and work.  See 38 C.F.R. § 3.344; Brown v. Brown, 5 Vet. App. 413 (1993).  As such, the reduction in the 10 percent rating for hip bursitis of the right lower extremity and left lower extremity was improper, and the rating should be restored effective February 1, 2011. 


ORDER

The appeal seeking to reopen a claim of service connection for PTSD is dismissed.

The reduction from 10 percent to noncompensable for the service-connected hip bursitis, right lower extremity was not proper; a 10 percent disability evaluation effective February 1, 2011 is restored.

The reduction from 10 percent to noncompensable for the service-connected hip bursitis, left lower extremity was not proper; a 10 percent disability evaluation effective February 1, 2011, is restored.



REMAND

Regarding the issues of an evaluation in excess of 10 percent for hip bursitis, right lower extremity and an evaluation in excess of 10 percent for hip bursitis, left lower extremity, the record reflects that the Veteran was last examined for these conditions in January 2010.  VA treatment records, including from September 2012 and February 2014, note pain and limited range of motion in the hips.  Also, during her August 2017 Board hearing, the Veteran indicated that she required continuing treatment for painful motion of the hip joints.  The Veteran's husband indicated that the Veteran had issues with sitting for prolonged times, and it had affected her walking as well.  He also indicated that the Veteran was in pain and climbing the stairs in their home and going on long trips sitting in the car for a long time was difficult for her.  As this evidence indicates that the Veteran hip bursitis in the right and left lower extremities may have increased in severity since the January 2010 VA examination, remand for a new VA examination addressing the current symptoms of her hip bursitis in the right and left lower extremities is necessary.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Concerning the issue of entitlement to service connection for a pancreatic cyst, the Veteran claims, in part, that this condition is the result of exposure to toxic chemicals from burn pit exposure during service in Afghanistan.  

The Veteran was afforded a VA examination in May 2016, where the examiner opined that the Veteran's diagnosed pancreatic pseudocyst was less likely than not incurred in or caused by burn pit exposure during service.  The rationale provided was that there was no existing medical evidence that correlated or linked burn pit exposure with pancreatitis or pancreatic pseudocysts.  The Board finds, however, that the opinion is inadequate, inasmuch as the rationale provided was conclusory and without analysis.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.
  
Also, the record reflects that the Veteran receives VA treatment for her disabilities.  The most recent VA treatment records contained in the Veteran's file are from June 2017.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from June 2017 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of her pancreatic cyst.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's pancreatic cyst with nausea and pain is related to the Veteran's service, to include from exposure to chemicals from burn pits while in Afghanistan during service and other circumstances of her service in Afghanistan?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected hip bursitis, right lower extremity, and hip bursitis, left lower extremity.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


